AMENDMENT NO. 1 TO
 
INVESTMENT MANGEMENT TRUST AGREEMENT
 
This Amendment No. 1 (this “Amendment”), dated as of December 14, 2008, to the
Investment Management Trust Agreement (as defined below) is made by and among
Pantheon China Acquisition Corp., a Delaware corporation (including its
successors and assigns, the “PCAC”) and Continental Stock Transfer & Trust
Company (“Trustee”).  All terms used but not defined herein shall have the
meanings assigned to them in the Agreement (as defined below).
 
WHEREAS, PCAC and the Trustee entered into an Investment Management Trust
Agreement dated as of December 14, 2006 (the “Agreement”); and
 
WHEREAS, Section 1(i) of the Agreement sets forth the terms that govern the
liquidation of the Trust Account under the circumstances described therein; and
 
WHEREAS, PCAC has sought the approval of the Public Stockholders of a resolution
to amend its certificate of incorporation (the “Extension Amendment”) to provide
that the date by which PCAC shall be required to effect a Business Combination
shall be September 30, 2009.
 
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.    Section 1(i) of the Agreement is hereby amended by deleting the existing
Section 1(i) in its entirety and replacing it with the following:
 
(i)  Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B hereto, signed on behalf of the Company by its President
or Chairman of the Board and Secretary or Assistant Secretary and affirmed by
counsel for the Company, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by
September 30, 2009 (“Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the stockholders of record on the Last Date.
In all cases, the Trustee shall provide EBC with a copy of any Termination
Letters and/or any other correspondence that it receives with respect to any
proposed withdrawal from the Trust Account promptly after it receives same. The
provisions of this Section 1(i) may not be modified, amended or deleted under
any circumstances without the consent of each Public Stockholder.
 
 
 

--------------------------------------------------------------------------------

 
 
2.    A new Section 1(k) of the Agreement is hereby added as follows:
 
(k)  Effect conversions of a total of up to 1,100,603 shares held by the Public
Stockholders, the holder of such having properly tender them for conversion in
connection with the approval by the stockholders of the Company of an amendment
to its certificate of incorporation to extend the Last Date, in accordance with
the following formula: each such share be entitled to a per share conversion
price equal to the quotient determined by dividing (i) the amount in the Trust
Account, inclusive of any interest thereon, calculated as of two business days
prior to December 14, 2008, by (ii) the total number of shares held by the
Public Stockholders only after and promptly after receipt of, and only in
accordance with, the terms of a letter (“Disbursal Letter”), in a form
substantially similar to that attached hereto as Exhibit D hereto, signed on
behalf of the Company by its President or Chairman of the Board and Secretary or
Assistant Secretary and affirmed by counsel for the Company.
 
3.    Section 5(c) of the Agreement is hereby amended by deleting the existing
Section 5(c) in its entirety and replacing it with the following:
 
(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i) (which may not be amended under any circumstances without the consent of
each Public Stockholder), this Agreement or any provision hereof may only be
changed, amended or modified by a writing signed by each of the parties hereto;
provided, however, that no such change, amendment or modification may be made
without the prior written consent of EBC.
 
4.    All other provisions of the Agreement shall remain unaffected by the terms
hereof.
 
5.    This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument.  A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
6.    This Amendment is intended to be in full compliance with the requirements
for an Amendment to the Agreement as required by Section 5(c) of the Agreement,
and every defect in fulfilling such requirements for an effective amendment to
the Agreement is hereby ratified, intentionally waived and relinquished by all
parties hereto.
 
7.    This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.
 
[Remainder of page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 
 

  PANTHEON CHINA ACQUISITION CORP.          
 
By:
/s/ Mark D. Chen      
Name: Mark D. Chen
Title: Chairman and Chief ExecutiveOfficer
 

 
 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY          
 
By:
/s/ Steve Nelson      
Name: Steve Nelson
Title: Chairman
 

 


[Signature Page to Amendment No. 1 to IMTA]
 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit D
 
[Letterhead of Company]




December __, 2008


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:




Re:    Trust Account No. 530 – Disbursal Letter


Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Pantheon China Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company (“Trustee”), dated as of December 14, 2006, as amended by
Amendment No. 1 thereto dated as of December 14, 2008 (“Trust Agreement”), this
is to advise you that the Company has held a meeting of stockholders at which
the Extension Amendment proposal was approved.  In connection with the approval
of such Extension Amendment, the holders of up to 1,100,603 shares of the
Company’s common stock perfected their right to convert such shares into cash as
further described in the Trust Agreement.


In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the Colorado
Statute have been met and (b) authorize you, to liquidate such investments in
the Trust Account as shall be required to effect the conversion of the Tendered
Shares and promptly convert those shares into cash as described in the Trust
Agreement.  You shall commence distribution of such funds in accordance with the
terms of the Trust Agreement and the Certificate of Incorporation of the Company
and you shall oversee the distribution of the funds.



       
Very truly yours,
 
PANTHEON CHINA ACQUISITION CORP.
       
By:  
   

--------------------------------------------------------------------------------

Mark D. Chen, Chairman of the Board
             
By:  
   

--------------------------------------------------------------------------------

Jennifer J. Weng, Secretary
cc: EarlyBirdCapital, Inc. 
 

 
 
4

--------------------------------------------------------------------------------

 
 